Citation Nr: 1418209	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating higher than 20 percent before July 1, 2011, and higher than 40 percent since, for status-post L5-S1 discectomy and laminectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied his claim for a higher rating for his low back disability.  At the time, the rating for this disability was 20 percent.

In another rating decision since issued in May 2012, however, the RO increased the rating for this low back disability from 20 to 40 percent retroactively effective as of July 1, 2011.  The Veteran since has continued to appeal for an even higher rating for this low back disability.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability absent express indication to the contrary).  So this claim now concerns whether he was entitled to a rating higher than 20 percent for this disability prior to July 1, 2011, meaning back to one year immediately preceding the filing of this increased-rating claim, and whether he has been entitled to a rating higher than 40 percent since.

Although he initially requested a videoconference hearing concerning this appeal before a Veterans Law Judge (VLJ) of the Board, the Veteran withdrew his hearing request in September 2011.  See 38 C.F.R. § 20.704(e) (2013).

Primarily because there are additional records needing to be obtained and considered, rather than immediately deciding this claim the Board is remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

Further development of this claim is necessary in the way of obtaining all outstanding relevant VA and possibly private medical treatment records.

Accordingly, this claim is REMANDED for the following:

1.  Obtain and associate with the claims file all VA clinical records concerning evaluation and treatment of the Veteran's low back disability at the VA Medical Center (VAMC) in Salt Lake City, Utah.

2.  Also ask the Veteran whether he has received any private medical treatment for this service-connected low back disability since July 1, 2011.  If he has, ask that he provide the contact information (names & addresses) of the places where he was treated and, with his authorization, also obtain these additional records.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

